Citation Nr: 0200627	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  95-04 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1970.  
This appeal arises from a November 1994 rating decision of 
the Boston, Massachusetts Regional Office (RO), which denied 
service connection for an acquired psychiatric disorder, to 
include PTSD.  The Board remanded the claim in March 1997 for 
additional development.


REMAND

The veteran contends that his PTSD diagnosis stems from his 
exposure to traumatic events in service.  He has alleged 
that, while serving with the 21st Supply and Service Company 
from approximately November 1968 to May 1969, he was exposed 
to the following stressors: 

1) he claims to have participated in 
transporting dead bodies and graves 
registration while stationed in "Phan 
Rang;"
2) he viewed the fatal chest wounds of his 
"really good" infantry friend; 
3) his barracks were subject to several 
mortar and rocket attacks, to include one 
instance where his fellow serviceman were 
wounded;
4) he witnessed the physical abuse of a 
Vietnamese boy.

Entitlement to service connection for PTSD requires (1) a 
diagnosis of PTSD which conforms to the criteria under DSM- 
IV, (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed stressor occurred.  
38 C.F.R. § 3.304(f) (2001).  "Credible supporting 
evidence" of a non-combat stressor may be obtained from 
service records or other sources, see Gaines v. West, 11 Vet. 
App. 353 (1998), but may not be established solely on a 
claimant's contentions.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Examples of "other supportive evidence" 
includes, but is not limited to, incidents of a plane crash, 
ship sinking, explosion, rape or assault, or duty in a burn 
ward or graves registration unit.  See Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M21-1 
(M21-1), Part VI.

The Board is of the opinion that the veteran has provided 
sufficient stressor information to warrant verification by 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) (previously known as the U.S. Army and Joint 
Services Environmental Support Group (ESG)), as directed by 
the Board in its March 1997 remand order.  Stegall v. West, 
11 Vet. App. 268, 271 (1998) (RO must comply with Board 
remand directives).  See generally M21-1 Part VI, Chapter 
11.38(f)(4) (VA's adjudication procedures reflect a policy 
that denial of a PTSD "solely because of an unconfirmed 
stressor is improper unless it has been reviewed" for 
verification.  The RO must also comply with the Board's March 
1997 directive to obtain the veteran's 1992 psychological 
assessment conducted by the PTSD Center in Boston, 
Massachusetts.  Stegall, 11 Vet. App. at 271.

On remand, the RO should also conduct any further development 
warranted under Veterans Claims Assistance Act of 2000 and 
the recently enacted implementing regulations.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)); 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to provide information as to where 
he has received treatment for PTSD since his 
discharge from service.  After receiving this 
information and any necessary releases, the RO 
should contact the named medical providers and 
request copies of all records of treatment of 
PTSD, that are not already on file, to include 
the psychological assessment which was 
conducted by the PTSD Center in Boston, 
Massachusetts in 1992.  All records obtained 
should be associated with the claims folder.

2.  The RO should once again contact the 
veteran and request the following information 
regarding his stressor history:

a) he should provide the approximate date(s) 
and compound location(s) where he claims to 
have participated in transporting dead 
bodies and graves registration while 
stationed in "Phan Rang;"
b) he should provide the name of his "really 
good" infantry friend who was mortally 
wounded in the chest, and the approximate 
date that the alleged death occurred;
c) he should provide the approximate date(s) 
and location(s) where his barracks were 
subject to mortar and rocket attacks, to 
include the approximate date and location 
where his fellow serviceman were wounded as 
a result of one such attack;
d) he should provide the names of any fellow 
servicemates who also witnessed the 
physical abuse of a Vietnamese boy.

The veteran is hereby advised that 
verification of his alleged stressors will 
depend upon him providing sufficiently 
detailed information regarding those 
stressors.  See Hayes v. Brown, 5 Vet. App. 
60, 68 (1993) (a claimant must cooperate by 
providing information within his control).

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)) and 
its implementing regulations are fully 
complied with and satisfied.

4.  Thereafter, regardless of whether the 
veteran provides any further stressor details, 
the RO should send a report of claimed 
stressors; a copy of all statements pertaining 
to stressful events provided by the veteran in 
support of his claim; a copy of his military 
personnel records recently associated with the 
claims folder, and a copy of this remand to 
the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), located at 7798 
Cissna Road, Suite 101, Springfield, Virginia 
22150.  The RO should request verification of 
any reported stressors.  The USASCRUR should 
be requested to provide any information which 
might corroborate each of the veteran's 
alleged stressors.  

5.  Thereafter, the RO should readjudicate the 
claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  If the 
claim remains denied, the RO should provide 
the veteran and his representative a 
Supplemental Statement of the Case (SSOC) and 
allow an appropriate time for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



